                 Case 3:20-cv-05568-BHS Document 9 Filed 10/21/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     GARY R. KING,                                    CASE NO. 3:20-CV-05568-BHS
 8
                                Plaintiff,            ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   JAMES KEY, et al.,

11                              Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 8. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)     The R&R is ADOPTED;

18          (2)     This Case is DISMISSED without prejudice for failure to state a claim

19                  upon which relief may be granted. This dismissal constitutes a strike under

20                  28 U.S.C. § 1915(g);

21          (3)     Plaintiff’s application to proceed in forma pauperis (Dkt. 5) is DENIED as

22                  moot; and


     ORDER - 1
                 Case 3:20-cv-05568-BHS Document 9 Filed 10/21/20 Page 2 of 2




 1         (4)      The Clerk shall enter JUDGMENT and close this case.

 2         Dated this 21st day of October, 2020.

 3

 4

 5
                                                   ABENJAMIN H. SETTLE
                                                    United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
